Case 1:21-cv-00875-CCR Document 1-3 Filed 08/02/21 Page 1 of 10




                   EXHIBIT B
FILED: CHEMUNG COUNTY CLERK 02/24/2021 12:27 PM                                                                                                                                               INDEX NO. 2021-5174
NYSCEF DOC. NO. 1Case 1:21-cv-00875-CCR Document 1-3 Filed 08/02/21 Page 2 of 10
                                                                     RECEIVED  NYSCEF: 02/24/2021




                                                       DELIVER                     THESE                    PAPERS                  TO YOUR
                             LIABILITY                  INSURANCE                              CARRIER                     IMMEDIATELY.                                     YOUR
               FAILURE                      TO       DO SO              MAY              RESULT                   IN     THE            LOSS                 OF COVERAGE.

         SUPREME                   COURT              OF       THE       STATE                OF NEW YORK
         COUNTY               OF       CHEMUNG
         ****************************************************************
                                                                                                                                                 SUMMONS


         FRANCES                LAVALLE                 DELUCCIA,                                                                                Index          No.:



                      Plaintiff,                                                                                                                 Date         Filed:


         v.                                                                                                                                      Plaintiff           designates
                                                                                                                                                 CHEMUNG                       COUNTY
         TARGET               CORPORATION,                                                                                                       as     the      place         of    trial.


                      Defendant.                                                                                                                 The         basis        of   venue            is:

                                                                                                                                                 Plaintiff(s)               residence
         *************************************************************
                                                                                                                                                 19      Berrington                 Road

                                                                                                                                                 Horseheads,                     NY           14845
         TO THE              ABOVE                  NAMED           DEFENDANT(S):


                                       YOU           ARE           HEREBY             SUMMONED                           and        required             to     serve          upon            Plaintiff's


         attorneys             an      answer           to      the     complaint                 in    this      action           within          twenty            (20)        days          after         the


         service        of     this        summons,                exclusive             of     the     day       of     service,           or     within        thirty        (30)           days         after


         service        is complete                  if this       summons               is     not     personally              delivered               to    you       within          the      State             of


         New         York.            In     case      of      your      failure          to     answer,               judgment             will        be      taken          against               you       by


         default        for    the         relief    demanded                in    the        complaint.


         DATED:                        Garden           City,         New      York

                                       February              24,      2021

                                                                                                            Yours,         etc.,
                                                                                                            CELLINO                              LLP




                                                                                                      By:
                                                                                                               John        E.   Lavelle,              Esq.
                                                                                                               Attorneys            for     Plaintiff
                                                                                                               600      Old       Country             Road,          Suite          412
                                                                                                               Garden           City,       New          York         11530

                                                                                                               (800)       555-5555                x2507




                                                                                                       1 of 9
FILED: CHEMUNG COUNTY CLERK 02/24/2021 12:27 PM                               INDEX NO. 2021-5174
NYSCEF DOC. NO. 1Case 1:21-cv-00875-CCR Document 1-3 Filed 08/02/21 Page 3 of 10
                                                                     RECEIVED  NYSCEF: 02/24/2021




         TARGET             CORPORATION
         930       County     Road    64

         Elmira,       NY     14903




                                               2



                                             2 of 9
FILED: CHEMUNG COUNTY CLERK 02/24/2021 12:27 PM                                                                                                                                              INDEX NO. 2021-5174
NYSCEF DOC. NO. 1Case 1:21-cv-00875-CCR Document 1-3 Filed 08/02/21 Page 4 of 10
                                                                     RECEIVED  NYSCEF: 02/24/2021




         SUPREME                   COURT            OF      THE           STATE           OF NEW                 YORK
         COUNTY              OF      CHEMUNG
         *****--******-*******************-*-*******-*****-**-*



         FRANCES               LAVALLE                   DELUCCIA,


                      Plaintiff,                                                                                                       COMPLAINT


         v.
                                                                                                                                       Index                No.
         TARGET             CORPORATION,


                      Defendant.


         *************************************************************



                                     Plaintiff           FRANCES                       LAVALLE                DELUCCIA,                           above-ñamed,                         by     plaintiff's



         attorneys,                CELLINO                 LAW             LLP,          for         her         compisint                  against                   defendant              TARGET


         CORPORATION,                            above-named,                     alleges            upon        information                and             belief:


                                     1.             At        all         times           herein             relevant                 plaintiff                   FRANCES                    LAVALLE


         DELUCCIA,                  has      been         a resident              of    the     County            of   Chemung                        and      State          of   New      York.


                                     2.             That             at       all         times             herein               relevant,                        defeñdant,                  TARGET


         CORPORATION,                            was      a conducting                   business            in the           State         of        New         York.


                                     3.             That             at       all         times             herein               relevant,                        defendant,                  TARGET


         CORPORATION,                            transacted                business             within           the     State         of        New           York           and/or        contracted



         anywhere             to    supply          goods           or    services             in the       State        of     New         York.


                                     4.             That             at       all         times              herein              relevant,                        defendant,                  TARGET


         CORPORATION,                            committed                a tortious           act      within         the     State             of    New            York.




                                                                                                     3 of 9
FILED: CHEMUNG COUNTY CLERK 02/24/2021 12:27 PM                                                                                                                                           INDEX NO. 2021-5174
NYSCEF DOC. NO. 1Case 1:21-cv-00875-CCR Document 1-3 Filed 08/02/21 Page 5 of 10
                                                                     RECEIVED  NYSCEF: 02/24/2021




                                  5.           That           at             all        times                   herein             relevant,                defendant,                     TARGET


         CORPORATION,                       committed                  a tortious               act        without         the      State          of    New        York         causing             injury


         to    person      or    property           within      the          State         of    New            York.


                                  6.           That             at           all        times                   herein             relevant,                defendant,                     TARGET


         CORPORATION,                       owns,        uses           or     possesses                     real       property              situated       with      the        State         of    New


         York.


                                  7.           That          by         virtue             of        the         allegations                  above,           defendant,                  TARGET


         CORPORATION,                       is subject            to     the        laws        of    the        State      of     New          York       pursuant              to    CPLR           302.


                                  8.           At      all   times             herein            relevant,               defendant                TARGET              CORPORATION,


         has     been      the     owner        of     a certain               premises                    located         at    930          County        Road           64,        Elmira,         New


         York.


                                  9.           At      all   times             hereiñ            relevant,               defendant                TARGET               CORPORATION,


         has      been     the     lessor       of     a certaiñ               premises                    located         at    930          County        Road           64,        Elmira,         New


         York.


                                  10.          At      all   times             herein            relevant,               defendant                 TARGET              CORPORATION,


         has      been     the     lessee       of      a certain              premises                    located         at      930        County         Road          64,        Elmira,          New


         York.


                                   11.         At      all   times             hereiñ            relevant,               defendant                 TARGET              CORPORATION,

                                                                                   "Target"
         has      been     the     owner        of      a certain                                      store         located             at    930       County        Road             64,     Elmira,


         New       York.




                                                                                                            2



                                                                                                      4 of 9
FILED: CHEMUNG COUNTY CLERK 02/24/2021 12:27 PM                                                                                                                           INDEX NO. 2021-5174
NYSCEF DOC. NO. 1Case 1:21-cv-00875-CCR Document 1-3 Filed 08/02/21 Page 6 of 10
                                                                     RECEIVED  NYSCEF: 02/24/2021




                                   12.          At      all     times          herein        relevant,            defeñdañt             TARGET             CORPORATION,

                                                                                           "Target"
         has       been     the      franchisor                of    a     certain                             store       iccated       at      930       County         Road        64,


         Elmira,          New     York.


                                   13.          At      all     times          herein        relevant,            defendant             TARGET             CORPORATION,

                                                                                           "Target"
         has       been     the      franchisee                of    a     certain                              store      located       at      930       County         Road        64,


         Elmira,          New     York.


                                   14.          That            at       all     times         hereinafter                mentioned,               defendant,             TARGET


         CORPORATION,                      by        its      agents,            servants             and/or            employees             managed               the   aforesaid


         premises.


                                   15.          That            at       all     times         hereinafter                 mentioned,              defendant,             TARGET


         CORPORATION,                      by        its      agents,           servants          and/or            employees            maintained                 the   aforesaid


         premises.


                                   16.           That           at       all     times         hereinafter                 méñticned,              defendant,             TARGET


         CORPORATION,                      by        its      agents,            servants             and/or            employees             coñticiled            the   aforesaid


         premises.


                                   17.           That           at       all     times         hereinafter                 méñticñed,              defendant,             TARGET


         CORPORATION,                       by        its      agents,            sentants             and/or           employees              operated             the   aforesaid


         premises.


                                    18.          That           at       all     times         hereinafter                 mentioned,              defendant,             TARGET


         CORPORATION,                      by        its      agents,           servants           and/or           empicyees             supervised                the   aforesaid


         premises.




                                                                                                   3



                                                                                               5 of 9
FILED: CHEMUNG COUNTY CLERK 02/24/2021 12:27 PM                                                                                       INDEX NO. 2021-5174
NYSCEF DOC. NO. 1Case 1:21-cv-00875-CCR Document 1-3 Filed 08/02/21 Page 7 of 10
                                                                     RECEIVED  NYSCEF: 02/24/2021




                          19.        That       at      all    times       hereinafter          mentioned,         defendant,         TARGET


         CORPORATION,           by      its   agents,          servants        and/or        employees        inspected         the   aforesaid


         premises.


                          20.        That       at      all    times       hereinafter          meñtioned,         defeñdant,         TARGET


         CORPORATION,           by      its   agents,           servants        and/or       empicyees         managed          the   aforesaid


         "Target"store.


                          21.        That       at      all    times       hereinafter          mentioned,         defendant,         TARGET


         CORPORATION,           by     its    agents,          servants       and/or        empicyees        maintained         the   aforesaid


         "Target"store.


                          22.        That       at       all   times       hereinafter          mentioned,         defendant,         TARGET


         CORPORATION,           by      its   agents,          servants        and/or        employees        controlled        the   aforesaid


         "Target"store.


                          23.        That       at       all   times       hereinafter          mentioned,         defendant,         TARGET


         CORPORATION,           by      its    agents,          servants           and/or     employees        operated         the   aforesaid


         "Target"store.


                          24.        That       at       all   times       hereinafter          mentioned,         defendant,         TARGET


         CORPORATION,           by      its   agents,          servants        and/or       employees        supervised         the   afcresaid


         "Target"store.


                          25.        That       at       all    times      hereinafter          meñticñed,         defendant,         TARGET


         CORPORATION,           by      its    agents,          servants        and/or       employees         inspected        the   aforesaid


         "Target"store.




                                                                               4



                                                                           6 of 9
FILED: CHEMUNG COUNTY CLERK 02/24/2021 12:27 PM                                                                                                                                                     INDEX NO. 2021-5174
NYSCEF DOC. NO. 1Case 1:21-cv-00875-CCR Document 1-3 Filed 08/02/21 Page 8 of 10
                                                                     RECEIVED  NYSCEF: 02/24/2021




                                26.             At     all        times         herein          relevant,                  it was         the        duty          of      defendant,               TARGET

                                                                                                                                                                            "Target"
         CORPORATION,                      to        maiñtaiñ               the          above-described                              premises                     an                            store         in        a



         reasonably            safe       and         suitable                  condition              for        tenants,                business                      invitess,            paticñs               and


         guests.


                                27.             On           or     about              November                    14,        2019,             plaintiff               FRANCES                     LAVALLE

                                                                                                                            "Target"
         DELUCCIA,             was       lawfully             within        the        premises                  and                             store            mentioned                 above.


                                28.             On           or     about              November                      14,      2019,             plaintiff               FRANCES                     LAVALLE


         DELUCCIA,              was        caused                  to      be      injured             in       an         incident             in     defendant's                        premises                 and


         "Target"
                       store      thereby             sustaining                  injuries         and           damages                as       hereinafter                   alleged.


                                29.             Plaintiff               FRANCES                    LAVALLE                       DELUCCIA's                             injuries           and       damages


         referred       to     herein           were               caused              solely           by           defeñdant's                     negligence                     by       permitting                  a


         dangerous           ccñditicñ           within             said         premises               the          defendant                  knew,              or      should            have        kñcwn,


         existad       and      continued               to        exist         within          said            premises               and/or              by       failing          to     wam          plaintiff


         FRANCES             LAVALLE                 DELUCCIA                     of    said     dangerous                      condition.


                                 30.            The               aforementioned                            incident                 occurred                     solely            as       a       result           of


         defeñdant's           negligence                without                any        negligence                      attributable                 in        any        measure                to   plaintiff



         FRANCES             LAVALLE                 DELUCCIA.


                                 31.            As       a        result         of      the     neg!!gence                     of     the           defendant                 as         a!!eged         above,


         plaintiff     FRANCES                  LAVALLE                    DELUCCIA                    was            injured          and           has          suffered               damages              in     an


         amount        which           exceeds               the        monetary                jurisdictional                    limits          of        all     lower           New          York         State


         Courts.




                                                                                                            5



                                                                                                   7 of 9
FILED: CHEMUNG COUNTY CLERK 02/24/2021 12:27 PM                                                                                                                                 INDEX NO. 2021-5174
NYSCEF DOC. NO. 1Case 1:21-cv-00875-CCR Document 1-3 Filed 08/02/21 Page 9 of 10
                                                                     RECEIVED  NYSCEF: 02/24/2021




                                   WHEREFORE,                          plaintiff              FRANCES                    LAVALLE                  DELUCCIA,                     demands


         judgment             against         defendant,              TARGET              CORPORATION,                              in   an       amount            which            exceeds


         the       monetary             jurisdictioñal           limits            of   all     lower           New         York         State          Courts          and           plaintiff


         FRANCES               LAVALLE               DELUCCIA,               demands                such        other,       further            and     differeñt           relief      as     the


         Court       may        deem          just       and    proper,             together            with      the       costs        and          disbursements                    of    this


         action.


         DATED:                    Garden            City,     New       York

                                   February              24,   2021



                                                                                                    Yours,          etc.,


                                                                                                    CELLINO                 LAW          LLP

                                                                                                                                                           .




                                                                                              By:
                                                                                                        John        E.   Lavelle,         Esq.
                                                                                                        Attorneys           for     Plaintiff

                                                                                                        600     Old      Country           Road,           Suite      412
                                                                                                        Garden           City,      New         York       11530

                                                                                                        (800)       555-5555             x2507




                                                                                                    6



                                                                                               8 of 9
FILED: CHEMUNG COUNTY CLERK 02/24/2021 12:27 PM                                                                                                                              INDEX NO. 2021-5174
NYSCEF DOC. NO. 1Case 1:21-cv-00875-CCR Document 1-3 Filed 08/02/21 Page 10 of 10
                                                                     RECEIVED  NYSCEF: 02/24/2021



           Index           No:


           SUPREME                      COURT            OF       THE          STATE         OF NEW                    YORK
           COUNTY                 OF      CHEMUNG



           FRANCES                     LAVALLE                DELUCCIA,


                                                                                     Plaintiff,
                           V


           TARGET                 CORPORATION,
                                                                                      Defendant,




                                                                   SUMMONS                   AND              COMPLAINT




                                                                                CELLINO                 LAW            LLP
                                                                               Attorneys               for    Plaintiff
                                                         Office         & Post         ONce            Address,              Telephone
                                                                  600     Old      Country              Road,           Suite      412

                                                                   Garden            City,        New         York           11530

                                                                                    (800)         555-5555




                                                                                                       8ervice       of a copy of the within           is hereby admitted.


            Dated:             Garden        City,        New           York

                               February            24,    2021


            PLEASE               TAKE        NOTICE:


             NOTICE               OF ENTRY
            that     the       within      is a (certified)                true      copy         of     an     Order

            duly     entered             in the      office        of    the      clerk      of the           within         named          court      on


              NOTICE               OF SETTLEMENT
            that     an        order                                                                   of     which          the   within          is a true     copy     will   be
            presented              for    settlement               to    the      HON.                                               one      of    the     judges      of the
            within         named          Court,         at
            on                                           at                                             M.


            Dated

                                                                                                                       Yours,        etc.




                                                                                              9 of 9
